Citation Nr: 0827091	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  05-37 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had active duty service from August 1950 to July 
1952.  The veteran died in August 2004.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2004, a statement of the case was issued in October 2005, and 
a substantive appeal was received in November 2005.

The Board notes that the appellant's November 2005 
substantive appeal submission expressed a desire to testify 
at a Board hearing.  However, a June 2006 correspondence from 
the appellant withdrew that request.


FINDINGS OF FACT

1.  The veteran died in August 2004 from "probable 
aspiration" due to or as a consequence of "status-post 
cerebrovascular accident: history of disphasia, aphasia, 
cheyne / stoke breathing," with "carcinoma prostate, 
history chronic renal insufficiency, protein energey, 
malnutrition, atrial fibrillation, probable congestive heart 
failure" listed as other significant conditions contributing 
to death but not related to the disease or condition causing 
death.

2.  At the time of the veteran's death, service connection 
was in effect for "posterior tibial nerve paralysis, 
complete, left," which was rated 30 percent disabling, and 
for "scars, residual of gunshot wound, both thighs and left 
leg," which was rated 10 percent disabling.

3.  None of the causes of the veteran's death were manifested 
during the veteran's active duty service or for many years 
thereafter, nor were any of the causes of the veteran's death 
otherwise related to the veteran's active duty service or to 
any service connected disability.

4.  The veteran did not serve in Korea between April 1968 
through July 1969, nor any other location at a time when 
herbicides were used, and the veteran is not presumed to have 
been exposed to Agent Orange.

5.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.


CONCLUSIONS OF LAW

1.  The causes of the veteran's death were not incurred in or 
aggravated by the veteran's military service, nor may they be 
presumed to have incurred in such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.  The causes of the veteran's death were not proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310 (2007).

3.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2007).




 REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a letter sent in February 
2006, the claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, the appellant was advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, the RO's decision came before notification of 
the claimant's rights under the VCAA.  It is arguable that 
the VCAA notice was not timely.  See Pelegrini v. Principi, 
18 Vet.App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.  
Subsequent to rating decision on appeal, the RO did provide 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claim and the 
appellant has had the chance to submit evidence in response 
to the VCAA letter.  In March 2006, the appellant replied to 
the February 2006 VCAA letter with a signed written statement 
indicating "I have no further evidence, please make a 
decision in my case for DIC benefits."  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim has been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet.App. 384, 394 (1993).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims, including by showing the nature and 
etiology of her husband's terminal disabilities.  However, 
there has been no notice of the types of evidence necessary 
to establish a disability rating or an effective date for any 
rating that may be granted.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant with a February 2006 letter notifying her to submit 
evidence detailing the nature and history of the disabilities 
which caused the veteran's death.  The Board notes that this 
appeal concerns only a determination of whether service 
connection is warranted for the cause of the veteran's death 
and, in any event, the Board finds below that service 
connection is not warranted; no ratings or effective dates 
will be assigned and any questions as to such assignments are 
rendered moot.

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Generally, section 5103(a) notice for a DIC case must 
include:  (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content 
of the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  In the 
instant case, the appellant was informed of the evidence and 
information required to substantiate a DIC claim, but she was 
not informed in writing of the disabilities for which service 
connection had been established at the time of death.  
However, the Board finds no resulting prejudice to the 
appellant.

In Sanders v. Nicholson, 487 F.3d 881 (Fed.Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  Instead, the 
Federal Circuit held in Sanders that all VCAA notice errors 
are presumed prejudicial and require reversal unless VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, VA must show that the purpose 
of the notice was not frustrated, such as by demonstrating: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, see Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008).  ('Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.') (citing Dalton v. Nicholson, 
21 Vet.App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to 'whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial.'  Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008).

Service connection was established for two of the veteran's 
disabilities at the time of his death: "posterior tibial 
nerve paralysis, complete, left," and "scars, residual of 
gunshot wound, both thighs and left leg."  Both service 
connected disabilities expressly stemmed from a combat wound 
involving the veteran having been shot in the left leg.  The 
appellant has expressly discussed, including in her November 
2005 substantive appeal submission, contentions featuring the 
veteran's service connected residuals of a gunshot wound to 
the left leg and the associated paralysis; she asserts that 
the residuals contributed to cause the veteran's death.  
Additionally, the appellant in this case has been represented 
in the appeal by Disabled American Veterans, and the Board 
believes it reasonable to assume that this service 
organization's trained representatives conveyed to the 
appellant the particulars of the disabilities for which 
service connection had been established at the time of the 
veteran's death.

Thus, as the appellant had actual knowledge of the veteran's 
service-connected disabilities and sufficient opportunity to 
submit evidence, despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Any 
error in complying with Hupp was harmless error under the 
facts of this case and no useful purpose would be served by 
delaying appellate review for issuance of further VCAA notice 
to comply with Hupp.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA have been obtained.

The Board declines to obtain a medical opinion in this case.  
As discussed in more detail in the decision below, the 
Board's review of the evidence of record leads to the 
conclusion that any opinion relating the veteran's death to 
his period of service over five decades prior, would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The duty to assist is 
not invoked, even under Charles, where 'no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.'  38 U.S.C.A. § 5103A(a)(2).

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal; 
indeed, in March 2006 the appellant expressly declared that 
she had no additional evidence to submit or identify and 
desired appellate review to proceed.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffered from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as, brain hemorrhage or prostate 
cancer or cardiovascular-renal disease, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The certificate of death on file shows that the veteran died 
in August 2004 at the age of 82.  The immediate cause of 
death was recorded as "probable aspiration" due to or as a 
consequence of "status-post cerebrovascular accident: 
history of disphasia, aphasia, cheyne / stoke breathing."  
Other significant conditions contributing to death but not 
related to the disease or condition causing it were 
identified as: "carcinoma prostate, history chronic renal 
insufficiency, protein energey, malnutrition, atrial 
fibrillation, probable congestive heart failure."

At the time of the veteran's death, service connection was in 
effect for "posterior tibial nerve paralysis, complete, 
left," rated 30 percent disabling.  Service connection was 
also in effect for "scars, residual of gunshot wound, both 
thighs and left leg," rated 10 percent disabling.

This case features two essential questions.  The first 
question is whether any service connected disability is shown 
to have significantly contributed to cause the veteran's 
death.  With regard to this first question, the veteran's 
death certificate presents a list of apparently eleven 
pathologies medically determined to be significant to 
contributing to the veteran's death.  This list was produced 
by a doctor who "attended the deceased" and was medically 
familiar with the veteran.  The Board finds that the death 
certificate thus presents a significantly probative 
accounting of the pathologies clinically contributing to the 
veteran's death, and neither the death certificate nor any 
other competent medical evidence of record suggests that the 
veteran's service-connected left leg disability significantly 
contributed to the veteran's death.  

In fact, the Board's review of the medical evidence in the 
claims-file reveals no suggestion of any link between the 
veteran's leg wound in 1951 and any pathology connected to 
his death in 2004.  In this regard, the Board observes that 
the record contains many medical reports evaluating the 
severity of the veteran's service connected residuals of a 
gunshot wound, and none of this medical evidence suggests any 
connection to any pathology listed on the veteran's death 
certificate.

The Board acknowledges the appellant's contention, advanced 
in her November 2005 substantive appeal submission, that a 
gunshot wound to one part of the body "will cause internal 
defect, that would most likely triggered the brain...."  
However, there is no indication that the appellant possesses 
the type of specialized medical knowledge necessary to be 
competent to offer a medical opinion as to diagnosis, cause, 
or etiology of diseases.  See Grottveit v. Brown , 5 Vet.App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  Thus, the Board cannot accord probative weight to 
the appellant's statements in this regard; there is simply no 
clinical evidence nor a competent medical rationale to be 
found in the record to support finding an etiological link 
between service and the veteran's left leg disability and the 
clinical causes of his death.  Additionally, the Board notes 
that it finds that no useful purpose would be served by 
obtaining additional VA medical development at this time.  In 
the Board's view, any VA medical development performed more 
than four years after the veteran's death could not 
reasonably yield probative evidence supporting this claim 
without a resort to speculation.

The other essential question in this case concerns whether 
any actual cause of the veteran's death was otherwise 
etiologically linked to the veteran's military service.  In 
this regard, the appellant has made no contention that the 
veteran manifested any elements of a cerebrovascular accident 
during service, nor has she contended that the veteran 
manifested any chronic disability directly associated with 
the 'disphasia,' 'aphasia,' 'cheyne / stoke breathing,' 
'atrial fibrillation,' or 'probable congestive heart failure' 
listed on the death certificate.  Nor are any of those 
pathologies otherwise suggested to have had onset during 
service in the veteran's service medical records or any other 
evidence of record.

Review of the available service records contains no 
suggestion of any of the clinical elements or diagnoses 
identified on the veteran's death certificate.  Most of the 
veteran's service medical records concern treatment for 
frostbite in his feet and, most prevalently, treatment 
associated with his combat gunshot wound.  A July 1950 
enlistment examination revealed no abnormalities pertinent to 
this appeal.  Documents associated with a 1951 Medical Board 
report contain some broad discussion of the veteran's health 
with no suggestion of any in-service manifestations of the 
pathologies that would be later be associated with causing 
his death.  Thus, as contemporaneous reports generated by 
competent medical professionals documenting the veteran's 
health, the service medical records probatively suggest that 
during service the veteran did not suffer from any of the 
pathologies to which his death would later be attributed.

The only medical records in the claims-file for several 
decades following the veteran's service are VA examination 
reports.  None of these examination reports through June 1970 
contain any suggestion of any of the pathologies to which the 
veteran's death would later be attributed.  The June 1970 VA 
examination report shows a broad and thorough examination 
revealing no pertinent abnormalities suggestive of any 
chronic pathology that would later be identified among the 
causes of the veteran's death.  This strongly suggests that 
the veteran did not manifest any of the eventual causes of 
his death as of the time this examination was conducted, 18 
years after his separation from service.

The medical evidence of record does not permit the Board to 
make a clear determination as to the earliest noted clinical 
onset of each of the pathologies identified on the veteran's 
death certificate.  However, the Board finds that these 
pathologies had not manifested as of at least 18 years 
following his separation from service.  Moreover, there is no 
medical documentation clearly showing onset of any of the 
pertinent pathologies until at least the mid-1990's.  The 
Board must review the evidence of record to find a basis, and 
not merely a speculative possibility, for finding that the 
veteran's death in 2004 was etiologically linked to his 
service.  However, there are no indications in the record of 
any diagnosis or treatment of any of the identified causes of 
the veteran's death until more than 40 years after separation 
from service (until the mid-1990s treatment records).  
Nothing in any medical evidence of record indicates that the 
veteran's terminal pathologies were associated with his 
military service.  Several decades passed between the 
veteran's service and the first documented indication of any 
of the terminal pathologies in the record.  This lengthy 
period without any documentation of a pertinent complaint, 
diagnosis, or treatment for any of the terminal diseases 
weighs against the claim of service connection.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

The appellant alternatively contends, including in her 
December 2004 correspondence, that the veteran's prostate 
cancer was caused during the veteran's service through 
exposure to herbicide agents.  

The diseases listed at 38 C.F.R. § 3.309(e), including 
prostate cancer, manifesting to a degree of 10 percent or 
more at any time after service in a veteran exposed to 
herbicides in service, will be presumed to have been incurred 
in service; except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  In addition, a 
veteran is not precluded from establishing service connection 
with proof of actual direct causation.  Stefl v. Nicholson, 
21 Vet.App. 120 (2007).

A veteran who during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  38 U.S.C.A. § 1116(f).  There is no contention 
or indication in this case that the veteran served in 
Vietnam.  The appellant contends that the veteran was exposed 
to Agent Orange during his service in the Korean War.

The United States Department of Defense ('DOD') has confirmed 
that Agent Orange was used from April 1968 through July 1969 
along the demilitarized zone ('DMZ ') in Korea.  DOD 
defoliated the fields of fire between the front line 
defensive positions and the south barrier fence.  If it is 
determined that a veteran who served in Korea during this 
time period belonged to one of the units identified by DOD, 
then it is presumed that he or she was exposed to herbicides 
containing Agent Orange, and the presumptions outlined in 38 
C.F.R. § 3.309(e) will apply.  See MR21-1MR, Part IV, Chapter 
2, Section C.

However, the veteran in this case did not have any active 
military service at all from April 1968 through July 1969.  
The veteran's active military service, including his service 
in Korea, took place entirely within the period from August 
1950 to July 1952; this information appears to be 
uncontradicted in the record and the appellant is not 
expressly contending otherwise.  Thus, there is no probative 
evidence suggesting that the veteran served in any location 
during any time in which exposure to an herbicide agent is 
determined to have occurred.  In light of the fact that there 
is no supporting evidence that the veteran was exposed to 
herbicides during service in Korea, the Board finds that the 
presumptive regulations regarding exposure to Agent Orange 
are not applicable in this case.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e).

Concerning the veteran's prostate cancer, the appellant does 
not contend that the pathology manifested during service or 
shortly after service, nor does the evidence of record 
suggest this.  Furthermore, no medical evidence of record 
presents any suggestion that the veteran's eventual prostate 
cancer was etiologically related to his military service in 
any way.  The Board finds that no useful purpose would be 
served by obtaining a VA medical opinion regarding the 
etiology of the veteran's prostate cancer; in light of the 
lengthy period of decades following service prior to any 
documented manifestation of prostate cancer, any opinion 
relating the veteran's prostate cancer to his period of 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The duty 
to assist is not invoked, even under Charles, where 'no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.'  38 U.S.C.A. § 5103A(a)(2).

In summary, a death certificate shows that the cause of the 
veteran's death featured a cerebrovascular accident (stroke) 
with several associated contributory clinical pathologies 
including prostate cancer.  The service medical records do 
not show or suggest that any of the identified pathologies 
manifested in service.  There are no post-service medical 
records indicating that any of the terminal pathologies, or 
any related disease, were manifested to a compensable degree 
for several decades following the veteran's discharge from 
service.  The veteran's service connected diagnoses were 
evaluated frequently during his lifetime and no medical 
evidence of record contains any suggestion that one of the 
terminal pathologies was etiologically linked to a service 
connected pathology.  The veteran is not shown to have been 
exposed to herbicide agents during his service and there is 
otherwise no competent evidence suggesting an etiological 
link between the veteran's prostate cancer and his military 
service.  The competent evidence now of record does not show 
any causal relationship between the veteran's death and his 
time in service more than five decades, half of a century, 
earlier.

The Board acknowledges the claimant's statements to the 
effect that she believes the veteran's death was causally 
connected to his service.  However, there is no indication 
that she possesses the type of specialized medical knowledge 
necessary to be competent to offer a medical opinion as to 
diagnosis, cause, or etiology of diseases.  See Grottveit v. 
Brown , 5 Vet.App. 91. 93 (1993); Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).  Thus, the Board cannot accord 
probative weight to the appellant's statements in this 
regard; there is simply no clinical evidence nor a competent 
medical rationale to be found in the record to support 
finding an etiological link between service and the veteran's 
death at the age of 82, 52 years after discharge.

The Board again seeks to clarify its reasons for finding that 
no useful purpose would be served by delaying this 
adjudication to obtain a VA medical opinion in this case.  No 
evidence of record indicates the existence of any of the 
terminal pathologies until at least 40 years following the 
veteran's separation from service.  None of the evidence of 
record suggests that the veteran's service connected 
pathologies caused or aggravated any of the identified causes 
of death.  In light of the record, any opinion relating the 
veteran's death to his period of service over half of a 
century prior would certainly be speculative.  However, 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  The duty to assist is not invoked, even under 
Charles, where 'no reasonable possibility exists that such 
assistance would aid in substantiating the claim.'  38 
U.S.C.A. § 5103A(a)(2).

For these aforementioned reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet.App. 
49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed.Cir. 2001).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


